FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDMENT, dated as of July 24, 2006, amends and modifies a certain
Amended and Restated Credit Agreement, dated as of November 16, 2005, as amended
by Amendments dated as of December 5, 2005, December 14, 2005 and March 15, 2006
(as so amended, the “Credit Agreement”), between MMA MORTGAGE INVESTMENT
CORPORATION (the “Borrower”) and U.S. BANK NATIONAL ASSOCIATION (the “Bank”).
Terms not otherwise expressly defined herein shall have the meanings set forth
in the Credit Agreement.

FOR VALUE RECEIVED, the Borrower and the Bank agree that the Credit Agreement is
amended as follows.

ARTICLE I — AMENDMENTS TO THE CREDIT AGREEMENT

1.1 Commitments. The Definition of “Commitments” in Section 1.1 is amended to
read as follows:

"'Commitments’ means the maximum unpaid principal amount of Advances which may
from time to time be outstanding as provided in Section 2.1 hereof and, as the
context may require, the agreement of the Bank to make Advances to the Borrower
subject to the terms and conditions of this Agreement. The Commitment shall
initially be in the following amounts, each as reduced from time to time as
provided in Section 2.9(a) hereof:

(a) the ‘Revolving Commitment‘, in the amount of (i) $110,000,000 as of the date
of this Agreement through and including December 4, 2005, (ii) $160,000,000 from
December 5, 2005 through and including March 15, 2006, (iii) $150,000,000 from
March 16, 2006 through and including July 24, 2006, and (iv) $310,000,000 from
July 25, 2006, through and including the Termination Date, which Revolving
Commitments shall be further limited to the following:

(i) the full Revolving Commitment for Warehousing Advances;

(ii) the lesser of (A) (w) $55,000,000 as of the date of this Agreement through
and including December 1, 2005, (x) $105,000,000 from December 2, 2005 through
and including December 31, 2005, (y) $55,000,000 from January 1, 2006 through
and including March 15, 2006, and (z) $100,000,000 from March 16, 2006, through
and including the Termination Date, or (B) the full Revolving Commitment, for
Investment Advances (the ‘Investment Sublimit‘);

(iii) the lesser of (A) (w) $10,000,000 as of the date of this Agreement through
and including December 13, 2005, (x) $62,000,000 from December 14, 2005 through
and including March 15, 2006, (y) $40,000,000 from March 16, 2006 through and
including July 24, 2006, and (z) $85,000,000 from July 25, 2006, through and
including the Termination Date, or (B) the full Revolving Commitment, for Bridge
Advances (the ‘Bridge Sublimit‘); and

(b) the ‘Fannie Mae Commitment’ in the amount of the lesser of (i) $15,000,000,
or (ii) the full Revolving Commitment, for Fannie Mae Advances.”

1.2 Termination Date. The Definition of “Termination Date” in Section 1.1 is
amended to read as follows:

"'Termination Date‘: the earliest of (i) the date on which the Bank terminates
the Commitments pursuant to Section 5.2 hereof, (ii) the date on which the
Commitments are reduced to $0 and all Advances repaid, as provided in Section
2.9(a), and (ii) November 30, 2006.”

The Borrower acknowledges that the full aging periods set forth in
Section 2.5(b) may not elapse prior to the Termination Date and that the
Advances and the Notes shall be due and payable on the Termination Date without
regard to such further aging periods.

1.3 Leverage Ratio.

(a) The Definition of “Tangible Net Worth” is hereby added to Section 1.1 to
read as follows:

"Tangible Net Worth” means the total of (a) net worth, determined in accordance
with GAAP consistently applied, plus (b) an amount equal to the Fair Market
Value of the Borrower’s Servicing Portfolio, minus (c) any advances or loans to
or investments in shareholders, officers or entities that are controlled by
shareholders or officers, minus (d) organizational costs net of accumulated
amortization, minus (e) servicing contracts net of accumulated amortization, and
minus (f) other items treated as intangible assets under GAAP. For such
purposes, the term “Fair Market Value” means the current fair market value of
the Servicing Portfolio as determined by the Bank based on appraisals of
independent appraisers satisfactory to the Bank (if such appraisals present a
range of values, the Bank shall apply the midpoint of such values to determine
the Fair Market Value).

(b) Section 4.13 is added after Section 4.12, and shall read as follows:

“4.13 Leverage Ratio. Not permit the ratio of (a) Indebtedness, to (b) Tangible
Net Worth to exceed 4.00 to 1.00 as of the last day of any fiscal quarter,
provided, that for quarter ending September 30, 2006, such ratio shall be
increased (for such quarter end date only) to 8.00 to 1.00.”

(c) The form of Compliance Certificate is amended by adding a calculation of the
ratio set forth in Section 4.13.

1.4 Events of Default. Section 5.1(d) is amended to read as follows:

"(d) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 4.7, 4.8, 4.9 or 4.13 of this Agreement;

1.5 Note. The Borrower shall execute and deliver a note in the form provided by
the Bank in the maximum amount of the Commitment, which shall be the “Revolving
Note” and one of the “Notes” for purposes of all references thereto in the
Credit Agreement.

1.6 Construction. All references in the Credit Agreement to “this Agreement”,
“herein” and similar references shall be deemed to refer to the Credit Agreement
as amended by this Amendment.

ARTICLE II — REPRESENTATIONS AND WARRANTIES

To induce the Bank to enter into this Amendment and to make and maintain the
Loans under the Credit Agreement as amended hereby, the Borrower hereby warrants
and represents to the Bank that it is duly authorized to execute and deliver
this Amendment, and to perform its obligations under the Credit Agreement as
amended hereby, and that this Amendment constitutes the legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms.

ARTICLE III — CONDITIONS PRECEDENT

This Amendment shall become effective on the date first set forth above,
provided, however, that the effectiveness of this Amendment is subject to the
satisfaction of each of the following conditions precedent:

3.1 Warranties. Before and after giving effect to this Amendment, the
representations and warranties in Article III of the Credit Agreement shall be
true and correct as though made on the date hereof, except for changes that are
permitted by the terms of the Credit Agreement. The execution by the Borrower of
this Amendment shall be deemed a representation that the Borrower has complied
with the foregoing condition.

3.2 Defaults. Before and after giving effect to this Amendment, no Default and
no Event of Default shall have occurred and be continuing under the Credit
Agreement. The execution by the Borrower of this Amendment shall be deemed a
representation that the Borrower has complied with the foregoing condition.

3.3 Documents. The Borrower shall have executed and delivered this Amendment and
the Revolving Note.

ARTICLE IV — GENERAL

4.1 Expenses. The Borrower agrees to reimburse the Bank upon demand for all
reasonable expenses (including reasonable attorneys’ fees and legal expenses)
incurred by this Bank in the preparation, negotiation and execution of this
Amendment and any other document required to be furnished herewith, and in
enforcing the obligations of the Borrower hereunder, and to pay and save the
Bank harmless from all liability for, any stamp or other taxes which may be
payable with respect to the execution or delivery of this Amendment, which
obligations of the Borrower shall survive any termination of the Credit
Agreement.

4.2 Counterparts. This Amendment may be executed in as many counterparts as may
be deemed necessary or convenient, and by the different parties hereto on
separate counterparts, each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
instrument.

4.3 Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provisions in any other jurisdiction.

4.4 Law; Consent to Jurisdiction; Waiver of Jury Trial. This Amendment shall be
a contract made under the laws of the State of Minnesota, which laws shall
govern all the rights and duties hereunder. This Amendment shall be subject to
the Consent to Jurisdiction and Waiver of Jury Trial provisions of the Credit
Agreement.

4.5 Successors; Enforceability. This Amendment shall be binding upon the
Borrower and the Bank and their respective successors and assigns, and shall
inure to the benefit of the Borrower and the Bank and the successors and assigns
of the Bank. Except as hereby amended, the Credit Agreement shall remain in full
force and effect and is hereby ratified and confirmed in all respects.

(signature page follows)

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
at Minneapolis, Minnesota by their respective officers thereunto duly authorized
as of the date first written above.

      U.S. BANK NATIONAL ASSOCIATION

 
   
By
  /s/ Randy S. Baker
 
   
Title:
  Vice President
 
   

MMA MORTGAGE INVESTMENT CORPORATION

     
By:
  /s/ Anthony Mifsud
 
   
Title:
  Senior Vice President and Treasurer
 
   
 
   

2